Motion, insofar as it seeks reargument, denied. Motion, insofar as it seeks to amend remittitur, denied, except as to petitioner-appellant Slochower, on the ground that no question under the Federal Constitution was presented by them to the Court of Appeals.- Motion by petitioner-appellant Slochower granted to the extent indicated. Return of remittitur requested and when returned it will be amended by adding thereto the following: Questions under the Federal Constitution were presented and passed upon by the Court of Appeals, viz., whether the rights of petitioner-appellant Slochower to due process under the Fourteenth Amendment to the Federal Constitution were violated by the construction and application herein of New York City Charter (§ 903), in that petitioner-appellant Slochower claims: (1) that the automatic operation of section 903 deprives bim of tenure and of a trial to which he was entitled; (2) that the congressional subcommittee was not empowered to consider and specifically stated that its questions would not be directed to official conduct of city employees and that petitioner-appellant Slochower, therefore, could not have known at the time of the inquiry that the questions asked of him and which he refused to answer related to his official conduct, and (3) that at the time of the inquiry, there had been no determination under the Feinberg Law that the Communist party was a “ subversive ” *807organization, so that membership therein would affect a teacher’s eligibility and that the retroactive application of that determination is constitutionally prohibited. The Court of Appeals held that petitioner-appellant Slochower was not denied due process under the Fourteenth Amendment. [See 306 N. Y. 532.]